Citation Nr: 1621131	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  14-27 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for insomnia, claimed as erratic sleep disorder, to include as secondary to service-connected disability. 


REPRESENTATION

Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1988 to December 1991. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2014 rating decision by the Department of Veterans Affairs, Regional Office, located in Houston, Texas (RO), which denied the benefit sought on appeal.  

On his July 2014 substantive appeal, the Veteran indicated his desire to testify before a member of the Board during a videoconference hearing.  The Veteran was scheduled for a Board videoconference hearing in May 2016, but he subsequently withdrew his request for such a hearing. 


FINDING OF FACT

In a May 2016 correspondence, which was prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he wished to withdraw his appeal concerning the issue of entitlement to service connection for insomnia.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to service connection for insomnia, claimed as erratic sleep disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran submitted a May 2016 correspondence, in which he informed the Board that he wished to withdraw his appeal concerning the issue of entitlement to service connection for insomnia.  Accordingly, the Board does not have jurisdiction to review the appeal concerning the issue, and it is dismissed.  See 38 C.F.R. § 20.204.


ORDER

The appeal of the issue of entitlement to service connection for insomnia, claimed as erratic sleep disorder, to include as secondary to service-connected disability, is dismissed.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


